Citation Nr: 0031261	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an effective date for the assignment of a 100 
percent evaluation for schizoaffective disorder, prior to 
April 26, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1986 to January 
1988. 

By rating action of April 1988, service connection for 
chronic schizoaffective disorder was granted.  By rating 
action of October 1994, the evaluation of the veteran's 
service connected schizoaffective disorder was increased to 
100 percent, effective from April 26, 1994.  In January 1998, 
the veteran filed a claim for an earlier effective date for 
the granting of 100 percent evaluation for the service 
connected schizoaffective disorder.  This appeal arises from 
the April 1999 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for an 
earlier effective date for 100 percent evaluation for 
schizoaffective disorder.  A Notice of Disagreement was filed 
in April 1999 and a Statement of the Case was issued in July 
1999.  A substantive appeal was filed in August 1999 with a 
request for a hearing before a member of the Board in 
Washington, D.C.  In writing in January 2000, the veteran 
withdrew her request for a hearing before a member of the 
Board.


REMAND


Upon review of the record in this case, it appears that the 
veteran is contending that the rating action dated in 
February 1989 was not final, as the appeal was withdrawn 
under circumstances where the veteran was given erroneous 
advice.  A review of the record reveals that there is some 
question as to whether there was an adequate withdrawal of 
the appeal of the February 1989 rating action.  The 
regulations pertaining to withdrawal as in effect at the time 
the veteran's appeal was withdrawn, were located in 38 C.F.R. 
§ 19.125 and in pertinent part include:

(c) Who may withdraw.  Withdrawal may be 
by the appellant or the authorized 
representative (person or organization) 
except that a representative may not 
withdraw either a notice of disagreement 
or substantive appeal filed by the 
appellant personally.

38 C.F.R. § 19.125 (1989).

In this case, the September 1989 substantive appeal was 
signed by the veteran.  In a statement dated January 23, 
1990, it was noted as follows:  "This is the notice to 
adjudication from Ms. [redacted] to discontinue and ignore 
her request for an appeal on her rating for disability.  
Thank you."  The signature was as follows:  "[redacted]-
George H. Smith AMVETS.  In comparing the signatures and in 
reviewing the wording of this statement, the question arises 
as to whether the veteran signed it or whether the 
representative signed it on her behalf.  There is also a 
memorandum dated in February 1990 and prepared by the 
representative to the effect that the veteran had indicated 
to the representative that she was not interested in pursuing 
her request for increase.  Therefore, if the January 1990 
statement was not signed by the veteran, the RO must address 
the issue of whether the statement was adequate to withdraw 
the appeal and whether the February 1989 rating action is 
final.  If it is found that there was not an adequate 
withdrawal of the appeal of the February 1989 rating action, 
the RO should adjudicate the issue of entitlement to a rating 
in excess of 70 percent prior to April 26, 1994.  All 
development in accordance with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
regarding the duty to assist should be accomplished, 
including obtaining all VA treatment records and the decision 
granting Social Security benefits to the veteran and the 
records upon which that decision was based.  The veteran's 
claim of entitlement to an earlier effective date should then 
be reconsidered following resolution of the matter raised 
above.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether the 
veteran, as opposed to the representative, 
withdrew her appeal of the February 1989 
rating action and whether the February 
1989 rating action is final.  If it is 
found that the veteran did not withdraw 
her appeal of the February 1989 rating 
action, the RO should adjudicate the issue 
of entitlement to a rating in excess of 70 
percent prior to April 26, 1994.  All 
development in accordance with the new 
laws regarding the duty to assist should 
be provided, including obtaining all VA 
treatment records and the administrative 
decision and underlying records used as a 
basis to grant Social Security benefits to 
the veteran

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 5 -


